Citation Nr: 1637525	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  06-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for varicose veins.  


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record on appeal.

In a November 2012 decision, the Board, inter alia, denied service connection for varicose veins.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in June 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand.  In a July 2013 order, the Court granted the motion, vacated that portion of the Board's November 2012 decision that denied service connection for varicose veins, and remanded the matter for readjudication.  The remainder of the Board's November 2012 decision was left intact.  

In April 2014, the Board remanded the appeal to the Agency of Jurisdiction (AOJ) for evidentiary development consistent with the Court's July 2013 order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for varicose veins.  He contends that he has had varicose veins since an in-service incident in which a horse fell on his legs.  Alternatively, he contends that his current varicose veins are causally related to the incident in service in which a horse fell on his legs.

In connection with his claim, the Veteran was afforded a VA medical examination in September 2011.  After examining the Veteran and reviewing the record, the examiner concluded that the date of the onset of the Veteran's varicose veins was "unclear," and that the Veteran's current varicose veins were not causally related to service because a horse falling on the Veteran's legs "cannot cause varicose veins."  In the June 2013 joint motion discussed above, the parties agreed that the September 2011 VA medical examination was inadequate as "without further explanation, it is unclear to the parties as to how the examiner arrived at her conclusion as she failed to explain the connection between varicose veins and injury to the body by a heavy object, in this case, a horse."  

In April 2014, the Board remanded the appeal to obtain a VA examination and medical opinion to determine the nature and etiology of the Veteran's varicose veins.  In December 2015, the Veteran was afforded a VA examination.  The VA examiner opined stated that varicose veins are caused by valve abnormality and pooling of blood in veins.  She concluded that the Veteran's varicose veins were most likely caused by age and valve abnormality.  The Board finds that this opinion is inadequate, because it does not provide a rationale for why trauma sustained from a horse falling on the Veteran's legs could not be the cause of his varicose veins.  A remand is necessary to obtain an adequate addendum opinion to address this issue. 

Additionally, in January 2016 the Veteran's attorney requested a copy of the VA examiner's curriculum vitae (CV).  Unfortunately, the Veteran's attorney has not been afforded a copy of the VA examiner's CV.  Upon remand, the Veteran should be furnished with a copy of the VA examiner's CV.  See Nohr v. McDonald, 27 Vet. App. 124 (2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his attorney a copy of the December 2015 VA examiner's CV.

2.  Refer the Veteran's VA claims file to the examiner who conducted the December 2015 examination, or if unavailable, another suitably qualified VA medical professional.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.
The examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the a current varicose veins are causally related to the Veteran's active service, or any incident therein, including the September 1951 incident in which a horse fell on his leg.  The VA examiner is specifically instructed that the Veteran's assertions regarding the occurrence of the in-service incident where a horse fell on his leg should be considered to be credible.  However, it is noted that the Board finds the statements to the effect that the Veteran has had varicose veins on a continuous basis since service are not credible.  

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




